Citation Nr: 0806480	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  96-44 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed acquired low 
back condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active service from July 25, 1966 to November 
8, 1966.  

The issue on appeal was denied by the Board of Veterans' 
Appeals (Board) in December 2005.  The veteran appealed the 
denial to the Court of Appeals for Veterans Claims (Court) 
and, based on an August 2006 Joint Motion for Remand, an 
August 2006 Court Order vacated the December 2005 decision 
and remanded the case to the Board.  

The veteran had testified at a hearing before the undersigned 
Veterans Law Judge in September 1998.  

To comply with the Court Order, the Board then remanded the 
case to the RO in February 2007 for additional development.  



FINDINGS OF FACT

1.  The veteran is shown to have manifested a congenital or 
developmental spondylolysis during his period of active 
service.  

2.  The veteran is not shown to have manifested an acquired 
low back disorder including arthritis or degenerative disc 
disease in service or for many years thereafter.  

3.  The veteran currently is not shown to have an acquired 
low back condition that is due to an injury or other event or 
incident of his brief period of active service.  



CONCLUSION OF LAW

The veteran does not have an acquired low back disability, 
including arthritis or degenerative disc disease due to 
disease or injury that was incurred in or aggravated by 
active service; a spondylolysis is not considered a disease 
or injury for VA compensation purposes; nor may arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  Nevertheless, in 
July 2004 and March 2007, the RO sent the veteran a letter in 
which he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The veteran was also advised in the letters to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in the March 
2007 letter that a disability rating and effective date would 
be assigned if his claim was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in March 2004 and May 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.303.  
See also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  


Presumption of soundness/aggravation of preexisting 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  

It was concluded that the provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C.A. § 1111 insofar as § 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore 
invalid and should not be followed.  See VAOPGCPREC 3-03; 69 
Fed. Reg. 25178 (2004); see also Cotant v. Principi, 17 Vet. 
App. 116 (2003) (holding that the clear and unmistakable 
evidence standard in 38 C.F.R. § 3.306(b) is "onerous" and 
requires an "undebatable" result).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

The evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2003); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service but could 
be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
VAOPGCPREC 82-90; 56 Fed. Reg. 45711 (1990).  

Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they were not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id.  



Analysis

The veteran asserts that his low back condition either began 
in service or was aggravated thereby.  

There were no pertinent complaints on the veteran's December 
1965 pre-induction medical history report, and physical 
examination at the time revealed the veteran's spine to be 
normal.  

The veteran was seen in October 1966 complaining of a long 
history of mild back pain without antecedent trauma.  He said 
that the pain had become progressively worse with the 
increased exercise required in basic training.  The X-ray 
studies revealed a defect in the pars interarticularis of L5 
consistent with spondylolysis.  

The veteran was considered medically unfit for induction but 
was considered fit for retention.  He elected separation from 
service.  A Medical Board report dated in November 1966 
contains a diagnosis of spondylolysis of L5, symptomatic, 
with x-ray evidence, existing prior to service.  

According to a March 1973 report from E.J.F., M.D., the x-ray 
studies in December 1966 showed spondylolisthesis and 
multiple congenital abnormalities of the L5 area.  

According to a January 1975 report from J.A.D., M.D., there 
was tenderness at L5-S1 and pain on straight leg raising on 
the left; the x-ray studies showed a unilateral 
spondylolysis.  

Also on file is an April 1975 statement from R.E.S., M.D., 
who. noted that x-ray studies of the low back were normal on 
pre-employment examination in August 1965.  

An MRI of the low back in June 1995 was noted to reveal a 
radial tear at L4-L5 with no evidence of disc herniation or 
spinal stenosis.  

When examined by VA in January 1997, the veteran said that 
his back problems started with a fall on the obstacle course 
in 1966.  Although it was initially noted that the veteran 
did not appear to have a congenital back problem and that his 
low back pain might have resulted from the fall in 1966, a 
subsequent hand written note from the Chief of Administrative 
Medicine in February 1997 reported that x-rays of the low 
back in January 1997 showed a defect of the first sacral 
vertebra diagnosed as spina bifida occulta, which was 
congenital and could produce symptoms of low back pain.  

According to a March 1997 VA examination report, there was no 
fall documented in the veteran's service records.  He had 
chronic low back pain perhaps due to spondylolysis, which was 
noted to be a congenital defect in the vertebral column.  

A VA evaluation of the low back was conducted in April 1999.  
The examiner, who reviewed the claims file and examined the 
veteran, diagnosed chronic low back pain, a unilateral pars 
defect diagnosed as spondylolysis on the right L5 vertebrae, 
spina bifida occulta, mild degenerative arthritis and signs 
of osteoporosis.  

The examiner concluded in April 1999 that the veteran had a 
preexisting back disorder when he entered service, as there 
was no evidence of trauma in service and the veteran did not 
mention service back trauma at his October 1973 personal 
hearing.  

The examiner also noted that, while the rigors of service as 
likely as not caused exacerbation of the underlying 
condition, it was unclear whether the veteran's back 
condition was permanently altered by service or whether the 
condition returned to baseline and followed the natural 
course of the underlying condition.  

According to a March 2004 report from a VA physician who 
reviewed the claims file, it was less likely than not that 
the veteran currently had an acquired back disability due to 
disease or injury incurred in service.  This physician noted 
that the veteran did not seek treatment for back pain for 
many years after service discharge and concluded that the 
veteran had temporary, rather than permanent aggravation, of 
back pain in service.  

The veteran's history was considered consistent with 
degenerative disc disease that developed through the years 
and was not related to service injury.  

Another VA orthopedic evaluation was conducted by a different 
physician in May 2007.  After reviewing the claims file and 
examining the veteran, the diagnoses were those of 
spondylolysis and degenerative arthritis of the lumbar spine.  

The VA examiner concluded that the veteran's spinal 
congenital defects "obviously" preexisted service and that 
the records from service indicated that he did have 
preexisting back symptoms.  

The examiner added that there were no records of a back 
injury in service or evidence to show an acquired back 
condition that permanently worsened during service.  The VA 
examiner reiterated his conclusions in an August 2007 
Addendum to the May 2007 evaluation.  

Spondylolysis is defined as a "dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis."  Smith v. 
Derwinski, 1 Vet. App. 235, 236 (1991), citing Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988).  
Platyspondylis is a "congenital flattening of the vertebral 
bodies," and aplasia is a "lack of development of an organ or 
tissue, or of the cellular products from an organ or tissue."  
Id.  Thus spondylolysis is considered to be a congenital or 
developmental defect that, by itself, is not subject to 
service connection on the basis of incurrence or aggravation.  

A low back condition was not noted when the veteran was 
examined and accepted for service.  However, given its 
nature, the documented spondylolysis clearly existed prior to 
the short period of military service.  By law, it is not an 
acquired condition that would be subject to a grant of 
service connection on the basis of incurrence in or 
aggravation by service.  

With respect to the case at hand, there was no history or 
evidence of a back injury noted during service, as was noted 
by several of the VA examiners who have subsequently reviewed 
the case.  It was reported in service in October 1966 that 
the veteran had a long history of mild back pain without 
antecedent trauma that had become progressively worse due to 
the increased exercise required during basic training.  

The X-ray studies at the time revealed a defect in the pars 
interarticularis of L5 consistent with spondylolysis and 
described it as a congenital condition considered to have 
existed prior to service entrance.  Thus, it is not shown by 
the service medical records that the veteran had any form of 
acquired low back condition while on active duty.  

The private x-ray studies in December 1966 and January 1975 
also were reported to show congenital abnormalities.  While 
the former stated that the veteran had X-ray evidence of a 
spondylolisthesis, this diagnosis has not been confirmed by 
other competent evidence in the record.  Significantly, the 
latter only reported the veteran having a spondylolysis on X-
ray study.  

Clearly, the April 1995 private statement as to the 
preservice status is of limited probative value in this case 
because it fails to address in any manner other medical 
findings referable to the congenital or developmental nature 
of the spondylolysis identified in service.  

The VA examiners, who have evaluated the veteran at various 
times, have all concluded, based on a review of the claims 
file, that the veteran had a congenital low back defect in 
service.  

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  

Furthermore, temporary or intermittent flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).  

Although the veteran's low back defect was considered 
significant enough to allow his release from service during 
the Vietnam era, this must be viewed as having been a 
precautionary action to avoid further problems.  It is 
pertinent to note in this regard that no superimposed, 
acquired low back disorder was identified in service or for 
many years thereafter.  

A VA examiner concluded in March 2004, after review of the 
claims file, that there was temporary aggravation of 
preexisting back pain in service but this was not permanent.  
The VA examiner in May 2007 opined, after reviewing the 
claims file and examining the veteran, that there was no 
evidence showing that the preexisting low back disorder had 
permanently worsened during service.  

Although the VA examiners in 2004 and 2007 did not use the 
specific words "clearly and unmistakably" in their 
statements, the demonstrated spondylolysis, as a congenital 
or developmental defect, is not subject to service connection 
on the basis of incurrence or aggravation.  Absent competent 
evidence showing superimposed, acquired pathological changes 
earlier than many years after service, the Board finds that 
claim must be denied.  

The record on appeal contains no indication, aside from lay 
statements from the veteran, that his current low back 
disability is causally related to his military service.  A 
layperson without medical training, such as the veteran, is 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

As service connection for spondylolysis cannot be granted by 
law, further discussion of the presumption of soundness or 
aggravation is not required in this case.  

As such, there is no competent evidence in the record to 
support the veteran's claim in showing that he has a current 
acquired low back disability due to disease or injury that 
was incurred in or aggravated by active service.  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for an acquired low back condition is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


